DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner notes that this communication (non-final) is a replacement of the non-final office action mailed 12/20/2021 to correct the relied upon prior art (EP 3141683), as applied to claims 13, 14, and 20, to its German priority application/publication (DE 102015114895), which does qualify as prior art.  The 102(a)(1) rejection of claims 13, 14, and 20 (see below) have been updated to rely on DE 102015114895.   
	Examiner notes that this communication of updating the relied upon reference does not restart the time period for response.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39, 45, 46, 53, and 66  of copending Application No. 16/466037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only feature missing from the claims of the reference application is wherein the profile comprises a groove.  Examiner notes that providing grooves on profile members is extremely well-known in the art for the purposes of attachment to another structural member.  Therefore, the claims of the present invention and the reference application are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 9113522, hereafter ‘522.
Re Clm 13:  ‘522 discloses a fastening system comprising: a profile (41) comprising a groove (at top); a fastening piece (top piece of 7); at least two clamping pieces (bottom piece of 7, and 3); and at least two fasteners (4), each of which are configured to act in a direction of force and to cooperate with the at least two clamping pieces (see figs), wherein, the profile provides a first contact surface for each of the at least two clamping pieces (surfaces on 41 in contact with the clamping pieces), and the fastening piece provides a second contact surface (surface of 7 and rounded surface on bottom of 7) for each of the at least two clamping pieces.
	Re Clm 14:  ‘522 discloses wherein, the groove comprises an opening (top), the fastening piece is configured to bridge the opening of the groove to as to fasten the fastening piece on the profile, and no additional component bridging the opening of the groove is provided to fasten the fastening piece on the profile (see figs).

	Re Clm 17:  ‘522 discloses wherein, the fastening piece is capable of introducing forces, which prevent a spreading of the groove (outer structures of top portion of 7 prevent spreading action), into the profile via the at least one projection, and the at least one clamping piece is capable of introducing forces, which prevent a compression of the groove (internal structural members inside profile prevent compression), from the fastening piece into the profile and not via the at least one projection.

	Re Clm 21:  ‘522 discloses wherein the at least two clamping pieces are each configured to have a wedge-shape arranged on a side which faces the second contact surface (see elements 11 and 12).
	Re Clm 22:  ‘522 discloses wherein each of the at least two clamping pieces comprise a shoulder on a side which faces the first contact surface (see elements 11 and 12).
	Re Clm 23:  ‘522 discloses wherein each of the at least two clamping pieces comprise teeth (see elements 11 and 12).
	Re Clm 24:  ‘522 discloses wherein, the teeth of the at least two clamping pieces are arranged on a first side which faces the second contact surface, the teeth being configured to produce or to maintain a wedge-shape of the at least two clamping pieces on the first side, and the each of the at least two clamping pieces further comprise a shoulder on a second side which is opposite to the first side.  Examiner notes that the elements 11 and 12 are in the shape of wedges and shoulders and therefore read on such.

Claims 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015114895, hereafter ‘895.

	Re Clm 14:  ‘895 discloses wherein, the groove comprises an opening (see figs), the fastening piece is configured to bridge the opening of the groove to as to fasten the fastening piece on the profile, and no additional component bridging the opening of the groove is provided to fasten the fastening piece on the profile (see figs).
	Re Clm 20:  ‘895 discloses an elastic element (18) which is configured to act on each of the at least two clamping pieces.
Allowable Subject Matter
Claims 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose at least one edge groove which is arranged on a side wall of the groove and an opening which opens outwards and not inwards relative to the groove, and the at least one projection of the fastening piece engages in the at least one edge groove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



     
/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678